

117 SRES 367 IS: Designating September 2021 as “National Ovarian Cancer Awareness Month”.
U.S. Senate
2021-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 367IN THE SENATE OF THE UNITED STATESSeptember 20, 2021Ms. Stabenow (for herself, Ms. Duckworth, and Mr. Padilla) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONDesignating September 2021 as National Ovarian Cancer Awareness Month.Whereas ovarian cancer is the fifth leading cause of cancer deaths of women in the United States and causes more deaths than any other gynecologic cancer;Whereas, in the United States, a woman’s lifetime risk of being diagnosed with ovarian cancer is approximately 1 in 78;Whereas, in 2020, the American Cancer Society estimates 21,750 cases of ovarian cancer were newly diagnosed and 13,940 individuals died from the disease in the United States;Whereas the 5-year survival rate for ovarian cancer is approximately 46.5 percent, and survival rates vary greatly depending on the stage of diagnosis;Whereas the 5-year survival rate for ovarian cancer is more than 90 percent for individuals diagnosed in early stages;Whereas, while a mammogram can detect breast cancer and a Pap smear can detect cervical cancer, there is no reliable early detection test for ovarian cancer;Whereas, in June 2007, the first national consensus statement on ovarian cancer symptoms was developed to provide consistency in describing symptoms to make it easier for women to learn and remember those symptoms;Whereas Black women with ovarian cancer are more likely to have late-stage diagnoses, receive lower quality clinical services, and have lower 5-year survival rates than non-Black women;Whereas women of color, women with low incomes, and women living in rural areas have more barriers to accessing standard quality of care and are more likely to receive care at a facility that has poorer adherence to treatment guidelines issued by the National Comprehensive Cancer Network;Whereas too many people remain unaware that the symptoms of ovarian cancer often include bloating, pelvic or abdominal pain, difficulty eating or feeling full quickly, urinary symptoms, and several other vague symptoms that are often easily confused with other diseases;Whereas improved awareness of the symptoms of ovarian cancer by the public and health care providers can lead to a quicker diagnosis and improved outcomes;Whereas the lack of an early detection test for ovarian cancer, combined with its vague symptoms, means that approximately 80 percent of cases of ovarian cancer are detected at an advanced stage;Whereas issues collecting and reporting data related to ovarian cancer risk, treatment, and outcomes are particularly pronounced—especially for underserved communities and marginalized populations—and impede the development of effective policy;Whereas all women are at risk for ovarian cancer, but approximately 20 percent of women who are diagnosed with ovarian cancer have a hereditary predisposition to ovarian cancer, which places them at even higher risk;Whereas scientists and physicians have uncovered changes in the BRCA genes that some women inherit from their parents, which may make those women 30 times more likely to develop ovarian cancer;Whereas the family history of a woman has been found to play an important role in accurately assessing a woman’s risk of developing ovarian cancer, and medical experts believe that family history should be taken into consideration during the annual well-woman visit of any woman;Whereas women who know that they are at high risk of ovarian cancer may undertake prophylactic measures to help reduce the risk of developing the disease;Whereas guidelines issued by the National Comprehensive Cancer Network and Society of Gynecologic Oncology recommend that all individuals diagnosed with ovarian cancer receive genetic counseling and genetic testing, regardless of their family history;Whereas studies consistently show that compliance with those guidelines is alarmingly low, with recently published research funded by the National Cancer Institute finding that in 2013 and 2014, only 1/3 of ovarian cancer survivors have undergone such testing;Whereas, according to a 2016 consensus report by the National Academy of Medicine, ‘‘there remain surprising gaps in the fundamental knowledge about and understanding of ovarian cancer’’ across all aspects of the disease;Whereas ongoing investments in research, education, and awareness efforts relating to ovarian cancer are critical to closing those gaps and improving survivorship for women with ovarian cancer;Whereas, each year during the month of September, Ovarian Cancer Research Alliance and its community partners hold a number of events to increase public awareness of ovarian cancer and its symptoms; andWhereas September 2021 should be designated as National Ovarian Cancer Awareness Month to increase public awareness of ovarian cancer: Now, therefore, be itThat the Senate—(1)designates September 2021 as National Ovarian Cancer Awareness Month; and(2)supports the goals and ideals of National Ovarian Cancer Awareness Month.